DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 12/10/2020.
Claims 1-20 are pending.  Claims 1 and 16 have been written in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the actuating assembly" in line 16.  This limitation is not introduced anywhere in the claim prior to it being written in line 16.  Consequently, it is not clear if this is the same as the limitation "an actuator assembly" recited in line 5.  “An actuator assembly” is more specific than “the actuating assembly.”  If these limitations are the same, they should be written such that it is clear that they are the same limitation.  For example, claim 1 recites “an actuating assembly” in line 6, and “the actuating assembly” in lines 7-8 and 12, which makes it very clear that these two limitations are referring to the same claim feature.
Claim Rejections - 35 USC § 102/103

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 and 14 is/are rejected under 35 USC § 102(a)(1) as anticipated by Santos et al., U.S. Patent 9,434,486 B1 (hereinafter called Santos) or, in the alternative, under 35 USC § 103 as being unpatentable over Santos, and further in view of SIQUIER et al, U.S. Patent Application Publication 2019/0092498 A1 (hereinafter called SIQUIER).
Regarding claim 1, Santos teaches a reconfigurable spacecraft attachment and deployment system, comprising:
a connecting structure including a rail assembly mechanically couplable to a launching structure that secures at least one spacecraft to the launching structure (See e.g., FIG. 2 elements 260-guide rails),
wherein a width of the rail assembly corresponds to a width of the spacecraft (See e.g., FIG. 2; column 4 lines 14-16, “When the satellite is deployed from deployer 200, guide rails 260 are configured to guide the satellite out of deployer 200.”);
an actuating assembly (See e.g., FIGS. 3A-3B element 300) configured to constrain the spacecraft to the rail assembly before deployment thereof and release the spacecraft from the rail assembly when deployed,
wherein the actuating assembly includes at least one lever to constrain the spacecraft (See e.g., FIGS. 3A-3B element 325) and an actuator to release the spacecraft (See e.g. FIGS. 3A-3B element 305); and
a deploying mechanism coupled to the connecting structure and having a pusher bar (See e.g., FIG. 2 element 255) to eject the spacecraft along a length of the rail assembly when released, wherein:
the connecting structure, the actuating assembly, and the deploying mechanism are modular components that are selected and coupled together to form the reconfigurable (See e.g., FIGS. 2 & 3A-3B elements 260, 325, 305, & 255),
the reconfigurable spacecraft attachment and deployment system (See e.g., FIGS. 2 & 3A-3B) is reconfigurable to allow the width of the rail assembly of the reconfigurable spacecraft attachment and deployment system to be changed based on a change of the parameters of the spacecraft (See e.g., column 7 lines 15-22, “It will be readily understood that the components of the invention, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the detailed description of the embodiments is not intended to limit the scope of the invention as claimed, but is merely representative of selected embodiments of the invention.”) to be attached to and deployed from the reconfigurable spacecraft attachment and deployment system (See e.g., FIGS. 2 & 3A-3B).
However, should Applicant not find the citation in Santos a suitable teaching for a reconfigurable spacecraft attachment and deployment system and modular components, SIQUIER teaches a reconfigurable spacecraft attachment and deployment system and modular components (See e.g., FIGS. 4a-8d; ¶s [0040], [0104]-[0106], & [0114], which teach various components of the system are modular and easily reconfigured to achieve various different configurations of width, length and/or depth).
Accordingly, because Santos and SIQUIER teach the concept of holding and subsequently deploying spacecrafts from a satellite launching apparatus, it would have been obvious to a person of ordinary skill in the art, having the art of Santos and SIQUIER before him before the effective filing date of the claimed invention, to modify the invention of Santos to use a reconfigurable spacecraft attachment and deployment system and modular components, as taught in the analogous art of SIQUIER.  One would have been motivated to make such a combination, with a reasonable expectation of success, to permit more flexibility for the payload (See e.g., SIQUIER ¶ [0106]).
Regarding claim 2, Santos teaches wherein the parameters are physical dimensions of the spacecraft (See e.g. FIG. 2; column 2 lines 61-67; column 4 lines 15-16, “a deployer configured to provide a secure constraint interface during launch and an efficient guided ejection, while permitting a less restrictive inner volume. … guide rails 260 are configured to guide the satellite out of deployer 200. By using two guide rails versus four guide rails, as is commonly used conventionally, more external space for the satellite can be realized in deployer 200.”).
Regarding claim 3, Santos teaches wherein the connecting structure includes at least two modular rail assemblies mechanically coupled together to allow serial deployment, along a length of the mechanically coupled rail assemblies of multiple spacecrafts secured by the connecting structure (See e.g. FIG. 2 elements 260).
Regarding claim 4, Santos teaches wherein the actuating assembly is configured to allow independent deployment of the multiple spacecrafts (See e.g., FIGS. 3A-3B elements 305 & 325).
Regarding claim 5, Santos teaches wherein the deploying mechanism is used to eject each of the multiple spacecrafts from the connecting structure (See e.g., FIG. 2 element 255).
Regarding claim 6, Santos teaches wherein the width of the rail assembly is reconfigurable for spacecrafts of various widths (See e.g., FIG. 2 elements 260; column 7 lines 15-22, as recited in the rejection for claim 1 hereinabove regarding components having different configurations).
However, should Applicant not find the citation in Santos a suitable teaching for the width of the rail assembly is reconfigurable for spacecrafts of various widths, SIQUIER, as (See e.g., FIGS. 4a-8d; ¶s [0040], [0104]-[0106], & [0114], which teach various components of the system are modular and easily reconfigured to achieve various different configurations of width, length and/or depth).
Regarding claim 7, Santos teaches wherein the rail assembly includes clamping bars having both a front and a back stop (See e.g., FIG. 2 element 225, and Examiner notes that neither the claim nor the specification defines what is meant by a front and a back stop).
Regarding claim 8, Santos teaches wherein the connecting structure only constrains one side of the spacecraft (See e.g., FIG. 2 element 260, where each single guide rail, only constrains the side of the spacecraft that it guides).
Regarding claim 9, Santos teaches wherein the deploying mechanism is solely located with the launching structure (See e.g., FIG. 2 element 255).
Regarding claim 10, Santos teaches wherein the connecting structure is a frame structure mechanically attachable to the launching structure, the frame structure having at least three sides and a first and second end separate from the at least three sides, wherein the first end is without a door and the deploying mechanism is mechanically coupled to the second end (See e.g., FIG. 2, where the right, left, and bottom sides of element 295 teach at least three sides, and the top side of 295 teaches a first end, and the back side of element 295 teaches a second end, and elements 255 teaches the deploying mechanism, and the connection of element 255 to the back side of element 295 teaches is mechanically coupled to the second end, therefore the reference in its entirety teaches the instant claim limitation).
Regarding claim 11, Santos teaches wherein the actuating assembly is mechanically coupled to one of the three sides at the first end (See e.g., FIGS. 3A -3B, which is shown ).
Regarding claim 12, Santos teaches wherein the three sides are sized based at least on the height and width of the spacecraft (See e.g. FIG. 2; column 3 line 1-column 4 line 61, where the preload applied to the door to clamp the satellite in an axial direction and the clamps used to clamp it (height parameter), and the guide rails configured to guide the satellite out of the deployer (width parameter), and all the other components used with these two parameters to successfully hold and subsequently guided the satellite out of the deployer teach the instant claim limitation).
However, should Applicant not find the citation in Santos the three sides are sized based at least on the height and width of the spacecraft, SIQUIER, as combined above, teaches a reconfigurable spacecraft attachment and deployment system and modular components (See e.g., FIGS. 4a-8d; ¶s [0040], [0104]-[0106], & [0114], which teach various components of the system are modular and easily reconfigured to achieve various different configurations of width, length and/or depth).
Regarding claim 14, Santos teaches wherein the rail assembly corresponds to tabs of the spacecraft (See e.g. FIG. 2 element 240; column 3 lines 6-8; column 4 lines 14-19 and 48-57, where shear pins 290 extracted from the satellite teach tabs of the spacecraft), wherein during deployment the deploying mechanism ejects the spacecraft along the length of the rail assembly (See e.g. FIG. 2 element 255; column 4 lines 14-19 and 29-57, “When the satellite is deployed from deployer 200, guide rails 260 are configured to guide the satellite out of deployer 200. By using two guide rails ”).


Claim(s) 13 and 16-20 are under 35 USC § 103 as being unpatentable over Santos, and further in view of SIQUIER.
Regarding claim 13, Santos, as modified by SIQUIER in claim 1 hereinabove teaches wherein the deploying mechanism includes a pusher spring that is based on the spacecraft (See e.g., FIG. 2 element 250).
But Santos does not teach a weight of the spacecraft.
However, SIQUIER teaches a weight of the spacecraft (See e.g., ¶ [0017], “The vast majority of satellites are equipped with a payload, which may vary according to the intended function of the satellite. Payloads vary significantly in size, weight and requirements, and therefore must be taken into consideration when a satellite is developed.”).
Accordingly, because Santos and SIQUIER teach the concept of holding and subsequently deploying spacecrafts from a satellite launching apparatus, it would have been obvious to a person of ordinary skill in the art, having the art of Santos and SIQUIER before him before the effective filing date of the claimed invention, to modify the invention of Santos to include a weight of the spacecraft, as taught in the analogous art of SIQUIER.  One would have been motivated to make such a combination, with a reasonable expectation of success, to permit more flexibility for the payload to be the volume, shape and mechanical interfaces that most suit the mission requirements (See e.g., SIQUIER ¶ [0106])
Regarding claim 16, Santos teaches a method of constructing a spacecraft attachment and deployment system having a reconfigurable architecture, comprising:
providing a spacecraft attachment and deployment system having … components that are reconfigurable for accommodating various spacecraft parameters (See e.g., FIG. 2),
wherein the … components include a rail assembly (See e.g., FIG. 2 element 260), an actuator assembly (See e.g., FIGS. 3A-3B elements 300, 310, & 305), and a deploying mechanism (See e.g., FIG. 2 element 255) and the reconfigurable architecture allows for a width for the rail assembly to be changed for the spacecraft attachment and deployment system based on change in parameters of the spacecraft to be attached to and deployed from the spacecraft attachment and deployment system (See e.g., FIGS. 2 & 3A-3B; column 7 lines 15-22);
determining a number of spacecrafts to deploy (See e.g., FIG. 2 element 200; column 14 lines 14-15, which teaches one satellite as evidenced by a satellite holding compartment 295, and the satellite is deployed from the deployer 200, and therefore teaches the instant claim limitation);
selecting components of the rail assembly to provide the width for the rail assembly based on a width of the spacecrafts and selecting a number of rail assemblies to mechanically couple together based on the number of spacecrafts to deploy (See FIG. 2 element 260; column 4 lines 14-16, “When the satellite is deployed from deployer 200, guide rails 260 are configured to guide the satellite out of deployer 200. By using two guide rails versus four guide rails, as is commonly used conventionally, more external space for the satellite can be realized in deployer 200.”);
selecting the deploying mechanism based on … the number of the spacecrafts to deploy along a length of the rail assemblies (See e.g., FIG. 2 element 200; column 4 lines 14-16, which teaches one satellite deployed from the deployer 200 by guide rails, and therefore teaches the instant claim limitation);
(See e.g., FIGS. 2, 3A-3B, where the selected actuating assembly of FIG. 3 used in FIG. 2 is illustrated based on one satellite to deploy); and
connecting the rail assembly, the deploying mechanism, and the actuating assembly together to form the spacecraft attachment and deployment system (See e.g., FIGS. 2 & 3A-3B elements 260, 255, 300, 310, & 305),
wherein a number of the … components varies based on the parameters and the number of the spacecrafts (See e.g., FIG. 2).
But Santos does not teach modular components that are reconfigurable nor selecting the deploying mechanism based on a weight of the spacecrafts to deploy.
However, SIQUIER teaches modular components that are reconfigurable (See e.g., FIGS. 4a-8d; ¶s [0040], [0104], & [0114], which teach various components of the system are modular and easily reconfigured to achieve various different configurations of width, length and/or depth), and selecting the deploying mechanism based on a weight of the spacecrafts to deploy (See e.g., ¶ [0017], “The vast majority of satellites are equipped with a payload, which may vary according to the intended function of the satellite. Payloads vary significantly in size, weight and requirements, and therefore must be taken into consideration when a satellite is developed.”).
Accordingly, because Santos and SIQUIER teach the concept of holding and subsequently deploying spacecrafts from a satellite launching apparatus, it would have been obvious to a person of ordinary skill in the art, having the art of Santos and SIQUIER before him before the effective filing date of the claimed invention, to modify the invention of Santos to include modular components that are reconfigurable and selecting the deploying mechanism based on a weight of the spacecrafts to deploy, as taught in the analogous art of SIQUIER.  One would have been motivated to make such a combination, with a reasonable expectation of (See e.g., SIQUIER ¶ [0106]).
Regarding claim 17, Santos, as modified by SIQUIER in claim 16 hereinabove, further teaches, wherein the selecting and connecting is based on a deployment strategy of the spacecrafts (SIQUIER See e.g., ¶s [0105]-[0106], “Advantages of the modular framework 120 structure include: … it may permit more flexibility for the payload to be the volume, shape and mechanical interfaces that most suit the mission requirements.”).
Regarding claim 18, Santos, as modified by SIQUIER in claim 16 hereinabove, further teaches further comprising receiving a change to a different type of spacecrafts to deploy, and modifying the components of the rail assembly to provide a width for the different type of spacecrafts and modifying the deploying mechanism (Santos See e.g., column 7 lines 15-22, “It will be readily understood that the components of the invention, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the detailed description of the embodiments is not intended to limit the scope of the invention as claimed, but is merely representative of selected embodiments of the invention.”) and receiving a change to a different type of spacecrafts to deploy, and modifying the components of the rail assembly to provide a width for the different type of spacecrafts and modifying the deploying mechanism based on a weight of the different type spacecrafts (SIQUIER See e.g., ¶s [0017], [0104]-[0106], “The vast majority of satellites are equipped with a payload, which may vary according to the intended function of the satellite. Payloads vary significantly in size, weight and requirements, and therefore must be taken into consideration when a satellite is developed. … The rails (or members) that form the framework 120 can be reused to create configurations of different width, length and/or depth. By using rails of variable and/or different lengths, various different configurations of width, length and/or depth are possible for a framework 120, which can be easily reconfigured. A plurality of ribs 116 are provided within the framework 120 to section off volumes or compartments of the ”).
Regarding claim 19, Santos, as modified by SIQUIER in claim 18 hereinabove, further teaches further comprising determining a type of spacecraft attachment and deployment system to construct and selecting the connecting structure, the actuating assembly, and the deployment mechanism according to the type (SIQUIER See e.g., ¶s [0105]-[0110], “Advantages of the modular framework 120 structure include: … it may permit more flexibility for the payload to be the volume, shape and mechanical interfaces that most suit the mission requirements. The payload does not need to be designed around the framework 120 but the framework 120 has enough flexibility to permit a higher number of options compared to existing nanosatellite off the shelf frameworks. Possibility of payloads substituting part of the framework (of the satellite) are enabled as well.”).
Regarding claim 20, Santos, as modified by SIQUIER in claim 16 hereinabove, further teaches further comprising selecting modular parts of the connecting structure, the actuating assembly, and the deployment mechanism (Santos See e.g., FIGS. 2 & 3A-3B, as discussed and recited in the rejection of claim 16 hereinabove for these similarly claimed limitations), wherein the method further includes assembling the … parts together to construct the connecting structure, the actuating assembly, and the deployment mechanism (See e.g., FIG. 2), and the modular parts (SIQUIER See e.g., FIGS. 4a-8d; ¶s [0040], [0104], & [0114], which teach various components of the system are modular and easily reconfigured to achieve various different configurations of width, length and/or depth)
Claim 15 rejected under 35 USC § 103 as being unpatentable over Santos, and further in view of Apland et al., U.S. Patent Application Publication 2016/0311562 A1 (hereinafter called Apland).
Regarding claim 15, Santos teaches wherein the spacecraft is a one unit or multi-unit spacecraft (See e.g., FIG. 2).
But Santos does not teach that the spacecraft complies with a Planetary Systems Corporation (PSC) Canisterized Satellite Deploying mechanism (CSD) interface.
However, Apland teaches the spacecraft complies with a Planetary Systems Corporation (PSC) Canisterized Satellite Deploying mechanism (CSD) interface (See e.g., FIG. 2; ¶ [0027], “Example embodiments may provide a flat plate release system that may be configured to enable mixed topology launches of satellites, including CubeSats (1U through 6U), … The modular nature of example embodiments described herein may maximize area and volume that is available to accommodate the payloads of the space vehicles that are separable from launch vehicles using example embodiments. Example embodiments may also provide significant flexibility in component accommodations relative to canisterized systems such as X-POD, P-POD, ISIS-POD, J-POD, EZ-POD, NLAS, CSD, and/or the like.”).
Accordingly, because Santos and Apland teach the concept of holding and subsequently deploying spacecrafts from a satellite launching apparatus, it would have been obvious to a person of ordinary skill in the art, having the art of Santos and Apland before him before the effective filing date of the claimed invention, to modify the invention of Santos to include the spacecraft complies with a Planetary Systems Corporation (PSC) Canisterized Satellite Deploying mechanism (CSD) interface, as taught in the analogous art of Apland.  One would have been motivated to make such a combination, with a reasonable expectation of success, to provide a unique, low-cost, flexible, reliable means for integrating space vehicles with launch vehicles for transport and deployment (See e.g., Apland ¶ [0007]).
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are moot due to new grounds of rejections necessitated by amendment.
Although a new grounds of rejections have been used to address additional limitations that have been added to claims, a response is considered necessary for several of the Applicant’s arguments since the reference(s) on record, Santos, will continue to be used to meet several of the claimed limitations.
On page 11 of the REMARKS/ARGUMENTS, Applicant argues, “Applicant respectfully traverses as the cited portions of Santos do not disclose either modular components or a reconfigurable system as established below.”  Examiner respectfully disagrees.  Claim 1 reads, in part, “the connecting structure, the actuating assembly, and the deploying mechanism are modular components.”  Because Santos teaches these three components, and the claim states that these three components are modular components, Santos teaches the requirement of the claim.  Regarding the reconfigurable limitation, Applicant’s specification does not explicitly define what is meant by reconfigurable.  The dictionary definition for reconfigure is: to rearrange (something) into an altered form, figure, shape, or layout : to configure (something) again or in a new way (https://www.merriam-webster.com/dictionary/reconfigure).  On this same page in the REMARKS/ARGUMENTS, as restated by Applicant from the Office Action mailed 07/24/2020, “Santos discloses that the components of its invention “may be arranged and designed in a wide variety of different configurations.”,” which is supported by the dictionary definition of reconfigure.  Consequently, Santos teaches the cited portions of the claim modular components and a reconfigurable system as argued by Applicant.
However, in the interest of compact prosecution, Examiner rejected the argued limitations under a 35 USC § 102/103 rejection, using reference SIQUIER, in the alternative, that explicitly teaches the claim limitations of modular components and a reconfigurable system.  
Applicant’s arguments under section IV Rejection of Claims 13 and 15-20 under 35 USC § 103 are rebutted as established hereinabove, because pending independent claims 1 and 16 include the cited portions of the claims that Applicant alleges are not included.

Conclusion
It is noted that any citation to specific paragraphs, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Nicholas McFall/Primary Examiner, Art Unit 3644